DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 12 July 2022 for the application filed 07 April 2020. Claims 1-7, 9, 19, and 20 are pending (presently, Claims 8 and 10-18 are canceled and Claims 1, 2, 6, 7, 9, and 19 have been amended).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The phrase “aspect ratio” is recited in the claims; the disclosure has defined “aspect ratio” to be determined based on the thickness of the membrane and the diameter of the pores (p0036), i.e., aspect ratio is the ratio of membrane thickness to pore size. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GUIA et al. (US PGPub 2015/0185184 A1) with evidentiary support from LEE et al. (International Journal of Plasma Science and Engineering, 2008, Article ID 154035, 5 pages).
	Regarding Claim 1, GUIA discloses a microfabricated filter (p0246) comprising pores of any shape/dimension (including circular), having diameters of 20-200 µm (p0247). The filter is 10 to 500 µm thick (p0250), which overlaps with the claimed range of between 5 and 25 microns and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). This yields a pore aspect ratio (thickness to size) of approximately 0.4:1 to 100:1, which overlaps with the claimed range of 0:5 to 20:1 and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). The filters have an area ranging between 0.01 mm2 and 0.1 m2 (p0250), which overlaps with the claimed range of a contiguous surface area of at least 4,000 mm2 and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). The filter is made from a hard plastic, e.g., polyimide (i.e., a polymer layer; p0247). Finally, the pores are made by a microfabrication or micromachining technique, i.e., photolithography involving single or multiple photomasks (i.e., a pattern of openings etched through the thickness of the polymer layer; p0251). GUIA provides an exemplary method using a silicon dioxide hard mask layer on the filter surface (i.e., etched through the polymer layer using a hard mask; the hard mask is made from a non-metallic inorganic material; p0627). 
	While GUIA is deficient in disclosing the porous membrane includes an amount of residual hard mask material on the surface of the polymer layer or within the polymer, it is generally understood by one of ordinary skill in the art that the use of a hard mask during lithography invariably leaves a residual amount of hard mask material on the etched surface (LEE, FIG. 1, §1, par. 1, pg. 1). Thus, this limitation would be considered inherent by one of ordinary skill in the art prior to the effective filing date of the claimed invention.
	Regarding Claim 2, GUIA makes obvious the porous membrane of Claim 1. While GUIA fails to explicitly disclose the membrane has a deviation ratio of 0.2 or less, GUIA discloses microfabrication lithography techniques wherein a hard mask layer is used for etching patterns onto a hard plastic layer. Such a technique requires flat surfaces; in fact, GUIA discloses the filters have a “flatness” and are sufficiently rigid to maintain said flatness even under filtering conditions (p0620, p0014). Thus, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found obvious that the membrane has a deviation ratio of 0.2 or less.
Regarding Claims 3-5, GUIA makes obvious the porous membrane of Claim 1. GUIA further discloses the fabrication method allows for fairly high accuracy in pore uniformity having deviations of less than 0.5 microns (p0254), which overlaps with the claimed standard deviations of less than 0.3 microns (Claim 3), from 0.15 to 0.40 microns (Claim 4), and from 0.15 to 0.30 microns (Claim 5) and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).
Regarding Claims 6 and 7, GUIA makes obvious the porous membrane of Claim 1. GUIA further discloses the filter is made from a hard plastic, e.g., polyimide (i.e., wherein the polymer layer comprises a polymer selected from polyimide; the polymer layer is polyimide; p0247).
Regarding Claim 9, GUIA makes obvious the porous membrane of Claim 1. GUIA further discloses pores of any shape/dimension (including circular), having diameters of 20-200 µm (p0247). The filter is 10 to 500 µm thick (p0250), which yields a pore aspect ratio (thickness to size) of approximately 0.4:1 to 100:1, which overlaps with the claimed range of 1:1 to 10:1 and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). 
Regarding Claim 19, GUIA discloses a microfabricated filter (p0246) comprising pores of any shape/dimension (including circular), having diameters of 20-200 µm (p0247). The filter is 10 to 500 µm thick (p0250), which overlaps with the claimed range of between 5 and 25 microns and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). This yields a pore aspect ratio (thickness to size) of approximately 0.4:1 to 100:1, which overlaps with the claimed range of 0:5 to 20:1 and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). The filters have an area ranging between 0.01 mm2 and 0.1 m2 (p0250), which overlaps with the claimed range of a contiguous surface area of at least 4,000 mm2 and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). The filter is made from a hard plastic, e.g., polyimide (i.e., the porous membrane comprising polyimide; p0247). Finally, the pores are made by a microfabrication or micromachining technique, i.e., photolithography involving single or multiple photomasks (i.e., a pattern of openings etched through the thickness of the polymer layer; p0251). GUIA provides an exemplary method using a silicon dioxide hard mask layer on the filter surface (i.e., etched through the polymer layer using a hard mask; the hard mask is made from a non-metallic inorganic material; p0627). 
	While GUIA is deficient in disclosing the polyimide includes an amount of residual hard mask material, it is generally understood by one of ordinary skill in the art that the use of a hard mask during lithography invariably leaves a residual amount of hard mask material on the etched surface (LEE, FIG. 1, §1, par. 1, pg. 1). Thus, this limitation would be considered inherent by one of ordinary skill in the art prior to the effective filing date of the claimed invention.
Regarding Claim 20, GUIA makes obvious the porous membrane of Claim 19. GUIA further discloses the fabrication method allows for fairly high accuracy in pore uniformity having deviations of less than 0.5 microns (p0254), which overlaps with the claimed standard deviations of less than 0.3 microns and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).

Response to Arguments
	Applicant’s amendments filed 12 July 2022 have been fully considered and are persuasive. The prior art rejections of Claims 1-9, 19, and 20 under 35 USC 103 as being unpatentable over KORNELY have been withdrawn. However, upon further consideration and search, new grounds of rejection have been made under 35 USC 103 as being unpatentable over GUIA with evidentiary support from LEE.
	Applicant’s arguments filed 12 July 2022 have been fully considered but are not persuasive because they are directed to prior art rejections that have been withdrawn. Therefore, the arguments are not commensurate in scope with the present prior art rejections.
	All other arguments have been indirectly addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777